Citation Nr: 1137836	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability, claimed as degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1980, and from April 1985 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously presented to the Board in December 2009, at which time it was remanded for additional development.  

As a preliminary matter, the Board notes that in an October 1999 rating decision, the Veteran was denied service connection for degenerative disc disease of the lumbosacral spine.  As he failed to file a timely notice of disagreement, this decision became final.  See 38 U.S.C.A. § 7105.  Generally, new and material evidence must be submitted to reopen a claim which has previously and finally been denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.56(a).  In the present case, however, the Board notes that at the time of the October 1999 rating decision, the Veteran's service treatment records from his second period of service, from April 1985 to April 1988, had not been associated with the claims file.  They have since been located and added to the claims file.  As these service records are pertinent to the pending claims, VA may reconsider the Veteran's claim without requiring he submit new and material evidence.  38 C.F.R. § 3.156(c).  Thus, this claim will be considered on the merits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a low back disability, claimed as degenerative disc disease.  As noted above, additional service treatment records, in microfiche form, for the Veteran's period of service from April 1985 to April 1988 were added to the file in July 2010.  At the time of the prior final October 1999 denial, some but not all service treatment records from this period were of record, having been submitted by the Veteran.  The recently-received service treatment records confirm the Veteran's account of an in-service low back injury during this second period of service.  For example, a March 1988 service separation examination was negative for any current abnormality of the spine, but noted the Veteran's history of a low back injury in service in October 1985.  Copies of service treatment records previously submitted by the Veteran and dated in 1985-88 also confirm in-service treatment for a low back disability.  Nevertheless, the RO stated the microfiche documents were illegible, and declined to reopen the Veteran's service connection claim.  

Upon review of the new service treatment records, the Board finds that while these records are difficult to read, some are indeed legible, and they confirm an in-service low back injury for which the Veteran sought treatment on several occasions.  More recently, VA medical treatment records confirm a current diagnosis of degenerative disc disease of the lumbosacral spine, verified via such diagnostic tests as a February 2009 MRI study.  Finally, at his November 2009 hearing and within his written statements, the Veteran has stated he has experienced low back pain since service separation.  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that the Veteran has reported ongoing treatment at VA medical facilities in Los Angeles, California.  Such records were last requested by VA in 2009, approximately 2 years ago.  As the Veteran's treatment has remained ongoing, more recent VA medical treatment records are required.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Los Angeles, or any other VA facility at which the Veteran has received treatment since 2009.  If not such records are available, that fact must be noted for the record.  

2.  Print hard copies of the Veteran's service treatment records for his second period of service, currently located on microfiche.  Associate such copies with the claims file.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current low back disabilities.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the thoracolumbar spine, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested spinal disorders first manifested in service or within a year thereafter, or are causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

